ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of fraudulent use of a credit device, § 570.130, RSMo 1986. The court sentenced him as a prior and persistent offender to a prison term of ten years. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. We affirm.
Defendant has failed to address any points in this appeal to the denial of his Rule 29.15 motion. That appeal is therefore considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed defendant’s claim of error on direct appeal and find it to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).